
	

114 HRES 314 IH: Expressing the sense of the House of Representatives regarding the eligibility of veterans service organizations for community development block grant funding.
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 314
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2015
			Mr. Frelinghuysen submitted the following resolution; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the eligibility of veterans service
			 organizations for community development block grant funding.
	
	
 Whereas the Veterans of Foreign Wars, the American Legion, and other veterans service organizations, through local posts, provide a host of invaluable services to veterans across the United States, including benefits assistance, career services, financial assistance, homeless outreach, and supporting services;
 Whereas veteran service organizations also provide several important services for local communities, including various educational programs, and providing shelter during public emergencies; and
 Whereas notwithstanding the critical services provided by veteran service organizations to veterans and the public, some posts may be deemed ineligible for Federal community development block grant funding for public facilities and improvements; Now, therefore, be it—
	
 That it is the sense of the House of Representatives that— (1)veterans service organizations provide invaluable services to the veterans and local communities across the United States; and
 (2)Congress should seek changes to Federal law to ensure that all veteran service organizations are eligible for community development block grant funding for public facilities and improvements funding.
			
